Title: To James Madison from Jason Rogers, 16 December 1808
From: Rogers, Jason
To: Madison, James



Respected Friend
New London December 16th, 1808

The Schooner Experiment arrived this day from the Island of Trinidad in the South Seas with the Six American Seamen all well one of which was my son  For your granting relief & kind attention you have my best wishes for your health & future prosperity.
Capt. George House & family are all well  I am with great respect your Huml. Sert.

Jason Rogers

